Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 14, 2017                                                                                       Stephen J. Markman,
                                                                                                                 Chief Justice

  153669-70                                                                                            Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
  In re Estate of KENNETH JAMES KOEHLER                                                             Bridget M. McCormack
                                                                                                          David F. Viviano
  _________________________________________                                                           Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  SHERRY BIERKLE, Personal Representative of                                                                          Justices
  the Estate of KENNETH JAMES KOEHLER,
                Appellant,
  v                                                                 SC: 153669
                                                                    COA: 322996
                                                                    Oakland Probate Ct:
  ERNEST LEE UMBLE,                                                       2012-341834-DE
             Appellee.
  _________________________________________/
  In re Estate of KENNETH JAMES KOEHLER
  _________________________________________
  SHERRY BIERKLE, Personal Representative of
  the Estate of KENNETH JAMES KOEHLER,
                Appellant,
  and
  JOESPH YORK, EDMUND YORK, RONALD
  McKEEL, DANIEL McKEEL, GREGORY
  McKEEL, MICHAEL SIES, NANCY
  SCHREIBER, and TERRI CARTER,
            Interested Persons,
  v                                                                 SC: 153670
                                                                    COA: 322997
                                                                    Oakland Probate Ct:
  ERNEST LEE UMBLE,                                                       2012-341834-DE
             Appellee.
  _________________________________________/

         On order of the Court, the stipulation signed by counsel for the parties agreeing to
  the dismissal of this application for leave to appeal is considered, and the application for
  leave to appeal is DISMISSED with prejudice and without costs.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 14, 2017
         t0411
                                                                               Clerk